Lumpkin, P. J.
1. The rule relating to the distinction between positive and negative evidence does not apply and should not be given in charge to a jury, when there are two witnesses having equal facilities for seeing or hearing the thing about which they testify, and, directly contradicting each other, one of them testifies that it occurred and the other that it did not. Civil Code, § 5165, and cases there cited. See also Killian v. Ga. R. R. Co., 97 Ga. 728; Humphries v. State, 100 Ga. 200.
2.- The charge upon this rule, to which exception is taken in the present case, was unwarranted. Judgment reversed.

All the Justices concurring.